People ex rel. Macgiollabhui v Schriro (2014 NY Slip Op 09046)





People ex rel. Macgiollabhui v Schriro


2014 NY Slip Op 09046


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13856 260993/12 4538/10 933/12

[*1] The People of the State of New York ex rel. Niall Macgiollabhui, Esq., on behalf of Michael Clare, Petitioner-Appellant,
vDora B. Schriro, Commisioner, New York City Department of Corrections, Respondent-Respondent.


Law Office of Michael G. Dowd, New York (Niall Macgiollabhui of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), and Robert T. Johnson, District Attorney, Bronx (Marc I. Eida of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, Bronx County (Megan Tallmer, J.), entered May 8, 2013, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's preconviction detention is moot, since petitioner is currently incarcerated pursuant to a judgment of conviction and sentence rendered upon his plea of guilty (see People ex rel. Megaro [Santiago] v Walsh, 15 AD3d 238 [1st Dept 2005]). Further, petitioner has failed to demonstrate the applicability of an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; see also Megaro, 15 AD3d 238).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK